DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gassend et al. (US Pub. No. 2020/0142041).
Regarding claims 1-2, 5-9 and 11-12, Gassend teaches an apparatus for use with a movable platform, the apparatus comprising:
a rotating light detection and ranging (LIDAR) scanner having a transmitter (220) and a receiver (230); and
a reflector (244) having a reflective surface downstream from the LIDAR scanner, the reflective surface angled relative to the LIDAR scanner to reflect signal output by the transmitter toward an area of interest;
an actuator (214) to move the reflective surface [claims 2, 9];
wherein the reflective surface is planar (244a), the reflective surface angled relative to an axis of rotation of the LIDAR scanner [claim 5];
wherein the reflector is to reflect the signal within an infrared wavelength range (para. 41) [claim 6];
wherein the movable platform includes at least one of unmanned aerial vehicle (UAV), an unmanned ground vehicle (UGV), a manned vehicle or a robot (para. 90) [claim 7];
wherein the orientation of the reflector is varied based on a desired degree of scanning (para. 75) [claim 11];
wherein changing a rotational speed of the LIDAR scanner along the rotational axis based on a desired degree of scanning (para. 75) [claim 12].
Regarding claims 15 and 17-19, Gassend teaches a non-transitory machine readable medium comprising instructions, which when executed, cause a processor to at least:
determine an area of interest (implicit);
navigate a movable platform relative to the area of interest (implicit);
evaluate sensor data from a light detection and ranging (LIDAR) scanner having a transmitter (220) and a receiver (230); and 
change, based on the evaluated sensor data, an orientation of a reflector (244) having a reflective surface downstream from the LIDAR scanner, the reflective surface is angled from LIDAR scanner to reflect signal outer by the transmitter toward an area of interest (para. 55);
wherein the instructions cause the processor to change a rotational speed of the LIDAR scanner based on a desired degree of scanning or a speed of travel of the movable platform (para. 75) [claim 17];
wherein the instructions cause the processor to adjust the sensor data based on a degree to which the area of interest was scanned (para. 132-133) [claim 18];
wherein the movable platform is navigated relative to the area of interest based on a desired degree of scanning of the area of interest (para. 107) [claim 19].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Gaalema et al. (US Patent No. 10,401,480).
Regarding claims 3-4, Gassend teaches all the claimed limitations except for the reflective surface is concave toward the LIDAR scanner, however it is well-known to one having an ordinary skill in the art that the concave mirror is a well-known reflector used in conventional LIDAR assembly as evidence by Gaalema (col. 6, ll. 29-55). It would have been obvious to one having an ordinary skill in the art to substitute a concave mirror as taught for said reflective surface in order to help redirect light pulses to and from the housing unit.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Singer et al. (US Pub. No. 2019/0094345).
Regarding claim 10, Gassend teaches all the claimed limitations except for the orientation of the reflector is varied based on a speed of travel of the movable platform. Singer teaches a method of scanning a zone of interest with a movable platform, comprising: varying an orientation of the reflector based on a speed of travel of the movable platform (para. 75). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of varying an orientation of the reflector based on the speed of the movable platform as taught above in order to scan the scene properly around the movable platform.
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Nozato (US Pub. No. 2012/0293771).
Regarding claims 13 and 16, Gassend teaches all the claimed limitations except for changing the shape of the reflective surface to adjust a scanning area, however variable shape reflector is well-known to a person having an ordinary skill in the art as evidenced by Nozato (para. 49). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a variable shape reflector as taught in order to redirect emitted light toward a desired scanning area.
Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassend in view of Nozato, and further in view of Jamieson et al. (US Pub. No. 2003/0043364).
Regarding claims 14 and 20, Gassend, as modified by Nozato, teaches all the claimed limitations except for the scanning area is directed toward a flight direction of the movable platform. Jamieson teaches a method of scanning a zone of interest with a movable platform, comprising scanning area is directed toward a flight direction of the movable platform (para. 122). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of directing the scanning toward a flight direction of the movable platform as taught in facilitate a scanning of an area ahead of the movable platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852